UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Variable Investment Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 03/31/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Appreciation Portfolio March 31, 2017 (Unaudited) Common Stocks - 99.4% Shares Value ($) Banks - 4.6% JPMorgan Chase & Co. 154,775 13,595,436 Wells Fargo & Co. 96,350 5,362,841 Capital Goods - 1.4% United Technologies 53,350 Consumer Durables & Apparel - 3.4% Christian Dior 38,000 8,829,290 Hermes International 2,677 1,268,275 NIKE, Cl. B 73,140 4,076,092 Consumer Services - 1.3% McDonald's 41,000 Diversified Financials - 7.5% American Express 80,925 6,401,977 BlackRock 25,175 9,654,864 Intercontinental Exchange 83,800 5,017,106 S&P Global 39,200 5,125,008 State Street 61,400 4,888,054 Energy - 8.7% Chevron 97,650 10,484,680 ConocoPhillips 123,100 6,138,997 Exxon Mobil 163,789 13,432,336 Occidental Petroleum 91,525 5,799,024 Food & Staples Retailing - 1.4% Walgreens Boots Alliance 71,325 Food, Beverage & Tobacco - 20.1% Altria Group 213,500 15,248,170 Anheuser-Busch, ADR 32,800 a 3,600,128 Coca-Cola 293,100 12,439,164 Constellation Brands, Cl. A 17,100 2,771,397 Nestle, ADR 131,550 10,116,195 PepsiCo 77,550 8,674,743 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.4% (continued) Shares Value ($) Food, Beverage & Tobacco - 20.1% (continued) Philip Morris International 268,450 30,308,005 Health Care Equipment & Services - 2.2% Abbott Laboratories 141,550 6,286,236 UnitedHealth Group 17,500 2,870,175 Household & Personal Products - 3.2% Estee Lauder, Cl. A 95,550 8,101,685 Procter & Gamble 57,475 5,164,129 Insurance - 3.0% Chubb 91,575 Materials - 1.6% Air Products & Chemicals 4,975 673,068 Praxair 50,825 6,027,845 Media - 6.4% Comcast, Cl. A 272,500 10,243,275 Twenty-First Century Fox, Cl. A 186,311 6,034,613 Walt Disney 88,950 10,086,040 Pharmaceuticals, Biotechnology & Life Sciences - 7.2% AbbVie 93,775 6,110,379 Celgene 32,000 b 3,981,760 Novartis, ADR 64,700 4,805,269 Novo Nordisk, ADR 184,675 6,330,659 Roche Holding, ADR 261,575 8,378,247 Semiconductors & Semiconductor Equipment - 4.4% ASML Holding 42,825 5,687,160 Texas Instruments 157,475 12,686,186 Software & Services - 14.3% Alphabet, Cl. C 11,269 b 9,348,312 Automatic Data Processing 22,390 2,292,512 Facebook, Cl. A 127,360 b 18,091,488 Microsoft 237,410 15,635,823 Oracle 98,625 4,399,661 VeriSign 29,300 a,b 2,552,323 Common Stocks - 99.4% (continued) Shares Value ($) Software & Services - 14.3% (continued) Visa, Cl. A 79,700 7,082,939 Technology Hardware & Equipment - 5.9% Apple 169,025 Transportation - 2.8% Canadian Pacific Railway 36,475 5,358,907 Union Pacific 57,150 6,053,328 Total Common Stocks (cost $192,351,766) Other Investment - .4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $1,546,260) 1,546,260 c Investment of Cash Collateral for Securities Loaned - .2% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $908,423) 908,423 c Total Investments (cost $194,806,449) % Liabilities, Less Cash and Receivables .0 % ) Net Assets % ADR—American Depository Receipt a Security, or portion thereof, on loan. At March 31, 2017, the value of the fund’s securities on loan was $3,477,102 and the value of the collateral held by the fund was $3,554,122, consisting of cash collateral of $908,423 and U.S. Government & Agency securities valued at $2,645,699. b Non-income producing security. c Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 20.1 Software & Services 14.3 Energy 8.7 Diversified Financials 7.5 Pharmaceuticals, Biotechnology & Life Sciences 7.2 Media 6.4 Technology Hardware & Equipment 5.9 Banks 4.6 Semiconductors & Semiconductor Equipment 4.4 Consumer Durables & Apparel 3.4 Household & Personal Products 3.2 Insurance 3.0 Transportation 2.8 Health Care Equipment & Services 2.2 Materials 1.6 Capital Goods 1.4 Food & Staples Retailing 1.4 Consumer Services 1.3 Money Market Investments .6 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Appreciation Portfolio March 31, 2017 (Unaudited) The following is a summary of the inputs used as of March 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 357,122,851 - - Equity Securities— Foreign Common Stocks † 54,374,130 - - Registered Investment Companies 2,454,683 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At March 31, 2017, accumulated net unrealized appreciation on investments was $219,145,215, consisting of $220,444,834 gross unrealized appreciation and $1,299,619 gross unrealized depreciation. At March 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Growth and Income Portfolio March 31, 2017 (Unaudited) Common Stocks - 99.0% Shares Value ($) Automobiles & Components - .6% Delphi Automotive 2,882 231,972 Goodyear Tire & Rubber 8,403 302,508 Banks - 7.6% Bank of America 67,902 1,601,808 BB&T 11,704 523,169 JPMorgan Chase & Co. 26,755 2,350,159 PNC Financial Services Group 5,246 630,779 SunTrust Banks 7,432 410,990 U.S. Bancorp 13,895 715,593 Capital Goods - 7.4% Eaton 5,626 417,168 Fortive 7,520 452,854 Honeywell International 11,757 1,468,097 L3 Technologies 2,786 460,498 Quanta Services 8,351 a 309,906 Raytheon 9,411 1,435,178 United Technologies 13,771 1,545,244 Consumer Durables & Apparel - .6% Newell Brands 10,648 Consumer Services - .7% Starbucks 10,070 Diversified Financials - 8.1% American Express 5,267 416,672 Ameriprise Financial 7,037 912,558 Berkshire Hathaway, Cl. B 11,713 a 1,952,323 CME Group 5,064 601,603 Goldman Sachs Group 4,243 974,702 Synchrony Financial 37,716 1,293,659 Voya Financial 13,240 502,590 Energy - 6.3% EOG Resources 10,365 1,011,106 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.0% (continued) Shares Value ($) Energy - 6.3% (continued) Occidental Petroleum 19,942 1,263,525 Phillips 66 10,206 808,519 Pioneer Natural Resources 1,810 337,076 Schlumberger 12,319 962,114 Superior Energy Services 13,236 a 188,745 Valero Energy 8,664 574,337 Food & Staples Retailing - 2.2% Costco Wholesale 5,353 897,645 Walgreens Boots Alliance 11,041 916,955 Food, Beverage & Tobacco - 6.5% Coca-Cola 13,067 554,563 Coca-Cola European Partners 8,594 323,908 Conagra Brands 18,218 734,914 Kellogg 18,933 1,374,725 Kraft Heinz 10,779 978,841 Molson Coors Brewing, Cl. B 14,078 1,347,405 Health Care Equipment & Services - 6.9% Abbott Laboratories 11,181 496,548 Aetna 8,581 1,094,507 AmerisourceBergen 4,849 429,137 Boston Scientific 13,272 a 330,075 Danaher 7,792 666,450 Dentsply Sirona 5,830 364,025 Hologic 5,889 a 250,577 UnitedHealth Group 12,163 1,994,854 Insurance - 2.2% Allstate 5,308 432,549 Chubb 3,062 417,198 Hartford Financial Services Group 4,208 202,279 Prudential Financial 7,163 764,149 Materials - 5.3% CF Industries Holdings 11,675 b 342,661 Dow Chemical 19,743 1,254,470 Martin Marietta Materials 2,200 480,150 Newmont Mining 12,299 405,375 Common Stocks - 99.0% (continued) Shares Value ($) Materials - 5.3% (continued) Nucor 7,566 451,842 Packaging Corporation of America 6,090 557,966 Vulcan Materials 6,885 829,505 Media - 5.7% CBS, Cl. B 9,715 673,832 Charter Communications, Cl. A 2,068 a 676,898 Comcast, Cl. A 44,488 1,672,304 Omnicom Group 11,440 986,242 Time Warner 6,463 631,500 Pharmaceuticals, Biotechnology & Life Sciences - 6.6% BioMarin Pharmaceutical 5,809 a 509,914 Bristol-Myers Squibb 4,101 223,012 Celgene 7,142 a 888,679 Eli Lilly & Co. 14,022 1,179,390 Merck & Co. 20,102 1,277,281 Neurocrine Biosciences 5,768 a 249,754 Regeneron Pharmaceuticals 1,085 a 420,448 TESARO 1,968 a,b 302,816 Zoetis 7,416 395,792 Real Estate - 1.3% Lamar Advertising, Cl. A 7,034 b,c 525,721 Uniti Group 20,866 539,386 Retailing - 5.5% Amazon.com 1,701 a 1,508,005 Home Depot 6,114 897,719 Priceline Group 529 a 941,604 The TJX Companies 5,099 403,229 Ulta Beauty 2,656 a 757,571 Semiconductors & Semiconductor Equipment - 3.0% Broadcom 3,244 710,306 Microchip Technology 4,174 b 307,958 Texas Instruments 17,813 1,435,015 Software & Services - 13.2% Alphabet, Cl. A 1,261 a 1,069,076 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.0% (continued) Shares Value ($) Software & Services - 13.2% (continued) Alphabet, Cl. C 1,724 a 1,430,161 Citrix Systems 6,478 a 540,200 Facebook, Cl. A 12,013 a 1,706,447 Fortinet 6,564 a 251,729 Intuit 3,530 409,445 Microsoft 32,000 2,107,520 Oracle 29,645 1,322,463 salesforce.com 7,436 a 613,396 ServiceNow 3,903 a 341,395 Splunk 4,993 a,b 311,014 Square, Cl. A 13,915 a 240,451 Teradata 9,624 a 299,499 Twilio, Cl. A 6,180 b 178,417 Technology Hardware & Equipment - 4.2% Apple 3,990 573,203 Cisco Systems 43,236 1,461,377 Corning 24,209 653,643 Harris 3,922 436,401 Western Digital 4,242 350,092 Telecommunication Services - 2.7% AT&T 34,786 1,445,358 T-Mobile US 6,472 a 418,026 Vodafone Group, ADR 12,209 b 322,684 Transportation - 1.3% Delta Air Lines 11,710 538,192 Union Pacific 5,036 533,413 Utilities - 1.1% FirstEnergy 13,676 435,170 NRG Yield, Cl. C 28,433 b 503,264 Total Common Stocks (cost $62,764,121) Other Investment - 1.2% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $991,688) 991,688 d Investment of Cash Collateral for Securities Loaned - 1.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $1,111,577) 1,111,578 d Total Investments (cost $64,867,386) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2017, the value of the fund’s securities on loan was $2,347,754 and the value of the collateral held by the fund was $2,397,138, consisting of cash collateral of $1,111,578 and U.S. Government & Agency securities valued at $1,285,560. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Software & Services 13.2 Diversified Financials 8.1 Banks 7.6 Capital Goods 7.4 Health Care Equipment & Services 6.9 Pharmaceuticals, Biotechnology & Life Sciences 6.6 Food, Beverage & Tobacco 6.5 Energy 6.3 Media 5.7 Retailing 5.5 Materials 5.3 Technology Hardware & Equipment 4.2 Semiconductors & Semiconductor Equipment 3.0 Telecommunication Services 2.7 Money Market Investments 2.6 Insurance 2.2 Food & Staples Retailing 2.2 Transportation 1.3 Real Estate 1.3 Utilities 1.1 Consumer Services .7 Automobiles & Components .6 Consumer Durables & Apparel .6 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Growth and Income Portfolio March 31, 2017 (Unaudited) The following is a summary of the inputs used as of March 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 79,888,492 - - Equity Securities— Foreign Common Stocks † 1,356,898 - - Registered Investment Companies 2,103,266 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At March 31, 2017, accumulated net unrealized appreciation on investments was $18,481,270, consisting of $19,157,181 gross unrealized appreciation and $675,911 gross unrealized depreciation. At March 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, International Equity Portfolio March 31, 2017 (Unaudited) Common Stocks - 97.6% Shares Value ($) Australia - .8% Dexus Property Group 37,601 China - 3.1% Baidu, ADR 3,204 a 552,754 China Biologic Products 4,874 a 488,034 France - 6.2% BNP Paribas 7,768 517,353 L'Oreal 2,096 402,819 Total 12,575 636,075 Vivendi 25,471 495,220 Georgia - 1.0% TBC Bank Group 18,495 a Germany - 10.4% Bayer 3,519 405,628 Hella KGaA Hueck & Co. 10,506 465,405 Infineon Technologies 45,614 931,618 LEG Immobilien 4,222 a 346,091 MTU Aero Engines 1,963 255,380 SAP 5,615 550,969 Telefonica Deutschland Holding 103,352 512,691 Hong Kong - 4.3% AIA Group 110,000 693,560 Man Wah Holdings 928,400 737,081 India - 1.4% HDFC Bank, ADR 6,211 Ireland - 2.3% CRH 21,302 Israel - 1.3% Teva Pharmaceutical Industries, ADR 13,899 Japan - 25.9% Bridgestone 16,200 655,247 Don Quijote Holdings 23,100 800,916 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.6% (continued) Shares Value ($) Japan - 25.9% (continued) FANUC 2,400 491,943 Japan Airlines 16,936 536,390 Japan Tobacco 25,100 815,699 M3 12,800 317,672 Recruit Holdings 11,135 568,102 Skylark 27,800 407,274 SoftBank Group 6,600 466,085 Sony 13,400 453,287 Sugi Holdings 13,300 610,464 Suntory Beverage & Food 14,100 593,991 TechnoPro Holdings 22,100 852,596 Topcon 29,800 533,204 Toyota Motor 9,400 510,148 Mexico - 2.0% Fomento Economico Mexicano, ADR 4,583 405,687 Grupo Financiero Santander Mexico, Cl. B, ADR 28,488 257,247 Netherlands - 7.5% Intertrust 14,752 b 282,960 RELX 31,895 590,686 Unilever 10,002 496,910 Wolters Kluwer 26,622 1,106,623 Norway - 1.8% DNB 37,422 Portugal - 1.1% Galp Energia 23,354 Switzerland - 7.3% Actelion 1,405 a 395,838 Credit Suisse Group 35,036 a 521,176 Novartis 9,767 724,980 Roche Holding 3,035 775,074 United Kingdom - 21.2% Associated British Foods 17,457 569,980 Barclays 334,808 944,250 British American Tobacco 8,971 595,706 Centrica 96,869 263,366 Diageo 18,965 542,587 Common Stocks - 97.6% (continued) Shares Value ($) United Kingdom - 21.2% (continued) GlaxoSmithKline 24,063 500,314 Just Eat 14,707 a 104,293 Prudential 18,471 390,179 Royal Bank of Scotland Group 360,188 a 1,092,545 Royal Dutch Shell, Cl. B 25,608 700,879 Vodafone Group 266,727 695,432 Wolseley 10,540 662,918 Total Common Stocks (cost $30,184,382) Preferred Stocks - 1.3% Germany - 1.3% Volkswagen (cost $451,269) 3,062 Total Investments (cost $30,635,651) % Cash and Receivables (Net) % Net Assets % ADR—American Depository Receipt a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2017, these securities were valued at $282,960 or .85% of net assets. Portfolio Summary (Unaudited) † Value (%) Consumer Goods 23.1 Financial 19.4 Consumer Services 14.9 Health Care 11.6 Technology 8.7 Industrial 8.2 Oil & Gas 5.1 Telecommunication 5.0 Basic Materials 1.2 Real Estate .9 Utilities .8 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, International Equity Portfolio March 31, 2017 (Unaudited) The following is a summary of the inputs used as of March 31, 2017 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Foreign Common Stocks † 32,461,637 Equity Securities - Foreign Preferred Stocks † 446,211 Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† 261 Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† (171 ) ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default NOTES probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at March 31, 2017 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at March 31, 2017: At March 31, 2017, accumulated net unrealized appreciation on investments was $2,272,197, consisting of $4,767,088 gross unrealized appreciation and $2,494,891 gross unrealized depreciation. At March 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, International Value Portfolio March 31, 2017 (Unaudited) Common Stocks - 98.7% Shares Value ($) Australia - 6.1% Australia & New Zealand Banking Group 24,857 604,286 BHP Billiton 22,192 407,591 Macquarie Group 10,057 693,056 Qantas Airways 72,972 216,870 Woodside Petroleum 22,776 558,220 Woolworths 18,090 366,250 Belgium - .5% bpost 9,562 Brazil - 1.1% APERAM 10,279 Finland - .8% UPM-Kymmene 15,797 France - 11.4% Arkema 3,662 361,285 Atos 4,100 507,153 BNP Paribas 14,603 972,567 Carrefour 22,151 522,240 Cie de St-Gobain 7,535 386,927 Cie Generale des Etablissements Michelin 3,843 466,754 Orange 61,039 948,423 Renault 5,067 440,169 Thales 2,392 231,346 Vinci 6,159 488,184 Germany - 8.6% Allianz 5,094 943,665 Continental 3,017 661,411 Deutsche Post 6,869 235,261 E.ON 62,841 499,507 Evonik Industries 14,758 481,212 Fresenius & Co. 9,688 778,550 Infineon Technologies 20,596 420,652 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.7% (continued) Shares Value ($) Hong Kong - 1.8% AIA Group 136,600 Ireland - .5% CRH 6,362 Israel - 1.0% Teva Pharmaceutical Industries, ADR 15,130 Italy - 3.5% Enel 198,643 935,384 Leonardo 32,077 454,782 Prysmian 9,721 256,978 Japan - 25.5% Aisin Seiki 15,000 736,998 Alps Electric 19,700 558,282 Astellas Pharma 31,000 408,210 Chubu Electric Power 32,000 428,564 Daiwa House Industry 14,900 427,741 Daiwa Securities Group 51,000 310,544 Japan Airlines 13,400 424,399 JTEKT 16,600 257,805 Kandenko 23,000 205,560 KDDI 20,300 532,800 MINEBEA MITSUMI 28,700 382,821 Mitsubishi Electric 30,900 443,252 Nintendo 2,400 556,939 Panasonic 65,600 741,263 Park24 7,900 206,778 Seiko Epson 32,700 688,483 Seven & i Holdings 19,200 752,272 Shionogi & Co. 8,100 418,205 Showa Shell Sekiyu 25,400 257,126 Sony 28,200 953,932 Sumitomo Mitsui Financial Group 27,700 1,006,436 Suzuki Motor 15,100 626,895 Tosoh 27,000 237,187 Zeon 34,000 388,161 Netherlands - 4.4% ABN AMRO Group 31,858 a 773,186 Heineken 6,762 575,655 Common Stocks - 98.7% (continued) Shares Value ($) Netherlands - 4.4% (continued) NN Group 22,125 719,538 Norway - 1.0% Telenor 28,948 Portugal - 1.3% Galp Energia 38,963 Spain - 4.2% ACS Actividades de Construccion y Servicios 10,501 357,304 Banco Santander 197,016 1,207,469 Gamesa Corp Tecnologica 16,758 396,523 Sweden - 2.4% Electrolux, Ser. B 12,172 338,373 Svenska Cellulosa, Cl. B 14,568 469,849 Volvo, Cl. B 22,487 332,010 Switzerland - 8.1% Adecco Group 6,850 486,575 Julius Baer Group 15,708 b 784,106 Lonza Group 1,282 b 242,411 Novartis 12,804 950,409 Roche Holding 3,644 930,600 Swiss Life Holding 1,306 b 421,404 United Kingdom - 16.5% Anglo American 22,315 340,953 Diageo 21,244 607,789 Imperial Brands 16,263 787,935 Prudential 46,389 979,914 Royal Dutch Shell, Cl. B 44,940 1,229,987 Shire 13,886 810,908 Smiths Group 14,193 287,897 Standard Chartered 49,250 470,811 Unilever 18,413 908,827 Wolseley 5,858 368,441 WPP 42,111 924,368 Total Common Stocks (cost $44,519,127) STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment - .6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $287,966) 287,966 c Total Investments (cost $44,807,093) % Cash and Receivables (Net) .7 % Net Assets % ADR—American Depository Receipt a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2017, these securities were valued at $773,186 or 1.65% of net assets. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Financials 22.9 Industrials 14.2 Consumer Discretionary 12.6 Health Care 10.7 Consumer Staples 10.7 Materials 7.1 Information Technology 5.8 Energy 5.6 Telecommunication Services 4.2 Utilities 4.0 Real Estate .9 Money Market Investment .6 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, International Value Portfolio March 31, 2017 (Unaudited) The following is a summary of the inputs used as of March 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 46,246,315 - - Registered Investment Company 287,966 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts † - 34 - 34 Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - (2,525 ) - ) † See Statement of Investments for additional detailed categorizations. † † Amount shown represents unrealized appreciation (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At March 31, 2017, accumulated net unrealized appreciation on investments was $1,727,188, consisting of $3,575,174 gross unrealized appreciation and $1,847,986 gross unrealized depreciation. At March 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Government Money Market Portfolio March 31, 2017 (Unaudited) Principal U.S. Government Agencies - 35.4% Amount ($) Value ($) Federal Home Loan Bank 0.73% - 1.05%, 4/17/17 - 8/28/17 30,000,000 a 30,000,653 Federal Home Loan Mortgage Corp. 0.58%, 5/5/17 11,016,000 b 11,009,966 Federal National Mortgage Association 1.10%, 6/21/17 5,000,000 a,b 5,000,000 Total U.S. Government Agencies (cost $46,010,619) Repurchase Agreements - 62.3% ABN AMRO Bank Tri-Party Agreement thru BNY Mellon, 0.79%, dated 3/31/17, due 4/3/17 in the amount of $21,001,383 (fully collateralized by $21,294,782 U.S. Treasuries, 0.50%-3.63%, due 4/15/17-5/15/25, value $21,420,016) 21,000,000 21,000,000 Bank of Nova Scotia Tri-Party Agreement thru BNY Mellon, 0.79%, dated 3/31/17, due 4/3/17 in the amount of $30,001,975 (fully collateralized by $29,786,072 U.S. Treasuries (including strips), 0%-3.88%, due 4/27/17-2/15/47, value $30,600,002) 30,000,000 30,000,000 Credit Agricole CIB Tri-Party Agreement thru BNY Mellon, 0.8%, dated 3/31/17, due 4/3/17 in the amount of $30,002,000 (fully collateralized by $30,748,200 U.S. Treasuries (including strips), 0%-9.13%, due 4/6/17-2/15/47, value $30,600,000) 30,000,000 30,000,000 Total Repurchase Agreements (cost $81,000,000) Total Investments (cost $127,010,619) % Cash and Receivables (Net) % Net Assets % a Variable rate security—rate shown is the interest rate in effect at period end. Date shown represents the earlier of the next interest reset date or ultimate maturity date. b The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Government Money Market Portfolio March 31, 2017 (Unaudited) The following is a summary of the inputs used as of March 31, 2017 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 127,010,619 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board Members (“Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by Dreyfus, subject to the seller’s agreement to repurchase and the fund’s NOTES agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. The collateral is held on behalf of the fund by the tri-party administrator with respect to any tri-party agreement. The fund may also jointly enter into one or more repurchase agreements with other Dreyfus-managed funds in accordance with an exemptive order granted by the SEC pursuant to section 17(d) and Rule 17d-1 under the Act. Any joint repurchase agreements must be collateralized fully by U.S. Government securities. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Opportunistic Small Cap Portfolio March 31, 2017 (Unaudited) Common Stocks - 98.8% Shares Value ($) Automobiles & Components - 1.5% Visteon 29,354 a Banks - 14.6% Ameris Bancorp 21,903 b 1,009,728 Atlantic Capital Bancshares 38,518 a 729,916 Banner 58,281 3,242,755 Columbia Banking System 32,321 1,260,196 FCB Financial Holdings, Cl. A 87,942 a 4,357,526 First Interstate BancSystem, Cl. A 54,835 b 2,174,208 First Merchants 13,860 544,975 Great Western Bancorp 44,287 b 1,878,212 MGIC Investment 324,817 a 3,290,396 Midland States Bancorp 30,960 1,064,714 Pinnacle Financial Partners 29,205 1,940,672 South State 16,444 b 1,469,271 SVB Financial Group 24,456 a,b 4,551,017 Capital Goods - 1.5% Simpson Manufacturing 33,952 1,462,992 Thermon Group Holdings 62,866 a 1,310,127 Commercial & Professional Services - 3.0% Knoll 46,803 1,114,379 Steelcase, Cl. A 145,924 2,444,227 TrueBlue 76,536 a 2,093,260 Consumer Durables & Apparel - 1.4% G-III Apparel Group 117,074 a Consumer Services - 2.4% Pinnacle Entertainment 29,628 578,339 Planet Fitness, Cl. A 208,844 4,024,424 Diversified Financials - 10.0% Donnelley Financial Solutions 57,213 1,103,639 FNFV Group 122,818 a 1,627,339 Green Dot, Cl. A 88,160 a 2,941,018 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.8% (continued) Shares Value ($) Diversified Financials - 10.0% (continued) Investment Technology Group 116,341 2,355,905 Raymond James Financial 44,272 3,376,183 SLM 620,444 a 7,507,372 Energy - 1.5% Arch Coal, Cl. A 41,009 a,b Exchange-Traded Funds - .4% iShares Russell 2000 ETF 6,114 b Food & Staples Retailing - .5% US Foods Holding 34,994 Health Care Equipment & Services - 1.1% Brookdale Senior Living 84,723 a 1,137,830 DexCom 11,607 a 983,461 Household & Personal Products - 2.0% Avon Products 868,871 a,b Insurance - .3% Landcadia Holdings 60,324 Materials - 4.8% Methanex 113,169 5,307,626 OMNOVA Solutions 185,214 a 1,833,619 US Concrete 28,142 a,b 1,816,566 Media - 6.3% Gray Television 178,980 a 2,595,210 Nexstar Broadcasting Group 65,061 4,564,029 Sinclair Broadcast Group, Cl. A 114,344 4,630,932 Pharmaceuticals, Biotechnology & Life Sciences - 10.1% Avadel Pharmaceuticals, ADR 149,516 a 1,447,315 Flexion Therapeutics 89,041 a,b 2,396,093 GW Pharmaceuticals, ADR 11,601 a,b 1,403,025 Revance Therapeutics 121,102 a,b 2,518,922 Sage Therapeutics 72,176 a,b 5,129,548 TherapeuticsMD 848,707 a 6,110,690 Retailing - 4.0% Lithia Motors, Cl. A 48,251 b 4,132,698 Office Depot 738,677 3,445,928 Common Stocks - 98.8% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 4.3% Microsemi 53,226 a 2,742,736 Teradyne 169,536 5,272,570 Software & Services - 8.1% CommVault Systems 53,098 a 2,697,378 Criteo, ADR 81,869 a,b 4,092,631 Envestnet 22,262 a,b 719,063 Silver Spring Networks 83,344 a 940,954 Square, Cl. A 334,296 a 5,776,635 Teradata 30,628 a 953,143 Technology Hardware & Equipment - 14.8% Ciena 250,886 a,b 5,923,419 FLIR Systems 15,556 564,372 Infinera 310,766 a,b 3,179,136 Keysight Technologies 33,290 a 1,203,101 Lumentum Holdings 29,940 a 1,597,299 Methode Electronics 67,165 3,062,724 Sierra Wireless 119,280 a 3,166,884 Universal Display 31,467 b 2,709,309 Viavi Solutions 599,277 a 6,424,249 Transportation - 5.4% ArcBest 33,427 869,102 Avis Budget Group 148,052 a 4,379,378 Knight Transportation 57,559 1,804,475 Werner Enterprises 121,992 3,196,190 Utilities - .8% Calpine 84,395 a 932,565 Dynegy 73,911 a 580,940 Total Common Stocks (cost $144,796,440) Other Investment - 1.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $2,131,189) 2,131,188 c STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned - 9.7% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $18,180,228) 18,180,228 c Total Investments (cost $165,107,857) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2017, the value of the fund’s securities on loan was $30,647,400 and the value of the collateral held by the fund was $31,224,785, consisting of cash collateral of $18,180,228 and U.S. Government & Agency securities valued at $13,044,557. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Technology Hardware & Equipment 14.8 Banks 14.6 Money Market Investments 10.8 Pharmaceuticals, Biotechnology & Life Sciences 10.1 Diversified Financials 10.0 Software & Services 8.1 Media 6.3 Transportation 5.4 Materials 4.8 Semiconductors & Semiconductor Equipment 4.3 Retailing 4.0 Commercial & Professional Services 3.0 Consumer Services 2.4 Household & Personal Products 2.0 Automobiles & Components 1.5 Energy 1.5 Capital Goods 1.5 Consumer Durables & Apparel 1.4 Health Care Equipment & Services 1.1 Utilities .8 Food & Staples Retailing .5 Exchange-Traded Funds .4 Insurance .3 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Opportunistic Small Cap Portfolio March 31, 2017 (Unaudited) The following is a summary of the inputs used as of March 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 169,989,819 - - Equity Securities— Foreign Common Stocks † 15,417,481 - - Exchange-Traded Funds 840,553 - - Registered Investment Companies 20,311,417 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the "Service") approved by the Board Members ("Board"). These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At March 31, 2017, accumulated net unrealized appreciation on investments was $41,451,413, consisting of $44,611,063 gross unrealized appreciation and $188,549,597 gross unrealized depreciation. At March 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Quality Bond Portfolio March 31, 2017 (Unaudited) Coupon Maturity Principal Bonds and Notes - 102.6% Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./Auto Receivables - 3.5% AmeriCredit Automobile Receivables Trust, Ser. 2012-4, Cl. D 2.68 10/9/18 210,262 210,301 AmeriCredit Automobile Receivables Trust, Ser. 2012-5, Cl. D 2.35 12/10/18 131,534 131,550 AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 305,000 305,662 AmeriCredit Automobile Receivables Trust, Ser. 2014-1, Cl. D 2.54 6/8/20 275,000 276,932 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 128,401 128,469 Santander Drive Auto Receivables Trust, Ser. 2013-1, Cl. D 2.27 1/15/19 210,000 210,507 Santander Drive Auto Receivables Trust, Ser. 2013-2, Cl. D 2.57 3/15/19 510,000 512,941 Commercial Mortgage Pass-Through Ctfs. - 1.5% Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.92 12/10/49 117,127 b 117,267 Commercial Mortgage Trust, Ser. 2014-UBS2, Cl. AM 4.20 3/10/47 70,000 73,340 Commercial Mortgage Trust, Ser. 2015-DC1, Cl. A5 3.35 2/10/48 170,000 171,159 Commercial Mortgage Trust, Ser. 2017-CD3, Cl. A4 3.63 2/10/50 290,000 299,729 Houston Galleria Mall Trust, Ser. 2015-HGLR, Cl. A1A2 3.09 3/5/37 100,000 c 99,382 Consumer Discretionary - 2.1% 21st Century Fox America, Gtd. Notes 4.00 10/1/23 90,000 94,206 21st Century Fox America, Gtd. Notes 4.75 11/15/46 55,000 c,d 55,330 Comcast, Gtd. Notes 3.15 3/1/26 155,000 152,663 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 205,000 c 214,605 Newell Brands, Sr. Unscd. Notes 4.20 4/1/26 95,000 98,969 Sky, Gtd. Notes 3.75 9/16/24 345,000 c,d 349,006 Time Warner, Gtd. Debs. 5.35 12/15/43 110,000 113,244 Consumer Staples - 2.2% Anheuser-Busch InBev Finance, Gtd. Notes 4.90 2/1/46 115,000 124,660 Kraft Heinz Foods, Gtd. Notes 3.95 7/15/25 155,000 157,453 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 102.6% (continued) Rate (%) Date Amount ($) a Value ($) Consumer Staples - 2.2% (continued) Kraft Heinz Foods, Gtd. Notes 6.88 1/26/39 100,000 125,108 Post Holdings, Gtd. Notes 5.50 3/1/25 130,000 c 130,325 Reynolds American, Gtd. Notes 4.85 9/15/23 310,000 336,784 Wm. Wrigley Jr., Sr. Unscd. Notes 3.38 10/21/20 235,000 c 243,162 Energy - 2.3% Energy Transfer Partners, Sr. Unscd. Notes 4.90 2/1/24 125,000 130,050 Energy Transfer Partners, Sr. Unscd. Notes 5.15 2/1/43 270,000 252,893 Kinder Morgan, Gtd. Notes 7.75 1/15/32 235,000 293,779 Marathon Petroleum, Sr. Unscd. Notes 3.63 9/15/24 150,000 147,905 MPLX LP, Sr. Unscd. Notes 4.13 3/1/27 70,000 69,739 MPLX LP, Sr. Unscd. Notes 5.20 3/1/47 60,000 d 60,587 Williams Partners, Sr. Unscd. Notes 4.50 11/15/23 130,000 136,235 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 65,000 73,122 Financials - 14.1% ABN AMRO Bank, Sr. Unscd. Notes 2.50 10/30/18 230,000 c 231,927 AerCap Ireland Capital, Gtd. Notes 3.50 5/26/22 150,000 151,300 American Express Credit, Sr. Unscd. Notes, Ser. F 2.60 9/14/20 135,000 136,477 American International Group, Sr. Unscd. Notes 4.88 6/1/22 235,000 254,561 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 40,000 43,897 Bank of America, Sr. Unscd. Notes 4.00 4/1/24 225,000 233,615 Bank of America, Sr. Unscd. Notes 3.50 4/19/26 270,000 266,863 Barclays, Sr. Unscd. Notes 4.38 1/12/26 200,000 203,060 Citigroup, Sr. Unscd. Bonds 3.40 5/1/26 205,000 199,794 Citigroup, Sr. Unscd. Notes 3.89 1/10/28 120,000 b 120,765 Citigroup, Sr. Unscd. Notes 4.65 7/30/45 185,000 193,761 Citigroup, Sub. Notes 4.75 5/18/46 145,000 143,606 Cooperatieve Rabobank, Gtd. Notes 3.75 7/21/26 250,000 244,722 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 274,000 295,905 Coupon Maturity Principal Bonds and Notes - 102.6% (continued) Rate (%) Date Amount ($) a Value ($) Financials - 14.1% (continued) ERAC USA Finance, Gtd. Notes 6.38 10/15/17 120,000 c 122,861 ERAC USA Finance, Gtd. Notes 3.85 11/15/24 60,000 c 61,254 Ford Motor Credit, Sr. Unscd. Notes, Ser. 1 1.95 3/12/19 315,000 b 316,405 Goldman Sachs Group, Sr. Unscd. Notes 2.14 11/15/18 385,000 b 389,170 Goldman Sachs Group, Sr. Unscd. Notes 2.75 9/15/20 105,000 105,941 Goldman Sachs Group, Sr. Unscd. Notes 2.65 11/29/23 230,000 b,d 238,472 JPMorgan Chase & Co., Sub. Notes 4.25 10/1/27 205,000 210,823 JPMorgan Chase & Co., Sub. Notes 3.63 12/1/27 380,000 d 370,486 KeyBank, Sr. Unscd. Bonds 2.50 11/22/21 250,000 248,645 Lloyds Banking Group, Sub. Notes 4.65 3/24/26 205,000 d 209,782 Morgan Stanley, Sr. Unscd. Notes 5.50 7/28/21 100,000 d 110,992 Morgan Stanley, Sr. Unscd. Notes 3.75 2/25/23 65,000 67,205 Pacific LifeCorp, Sr. Unscd. Notes 5.13 1/30/43 360,000 c 390,695 Park Aerospace Holdings, Gtd. Notes 5.25 8/15/22 25,000 c 26,094 Park Aerospace Holdings, Gtd. Notes 5.50 2/15/24 110,000 c 114,675 Principal Financial Group, Gtd. Notes 4.30 11/15/46 90,000 90,929 Prudential Financial, Jr. Sub. Notes 5.88 9/15/42 240,000 b 261,120 Quicken Loans, Gtd. Notes 5.75 5/1/25 140,000 c 138,250 Synchrony Financial, Sr. Unscd. Notes 3.75 8/15/21 160,000 165,001 Visa, Sr. Unscd. Notes 3.15 12/14/25 255,000 256,139 Volkswagen Group of America Finance, Gtd. Notes 1.25 5/23/17 200,000 c 199,903 Wells Fargo & Co., Sr. Unscd. Notes 3.07 1/24/23 110,000 110,545 Wells Fargo & Co., Sub. Notes 4.30 7/22/27 230,000 239,275 Foreign/Governmental - 6.0% Argentine Government, Bonds ARS 21.20 9/19/18 1,990,000 136,762 Argentine Government, Sr. Unscd. Notes 6.88 1/26/27 95,000 c 96,259 Colombian Government, Bonds, Ser. B COP 10.00 7/24/24 148,200,000 61,956 Colombian Government, Sr. Unscd. Notes 3.88 4/25/27 200,000 199,450 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 102.6% (continued) Rate (%) Date Amount ($) a Value ($) Foreign/Governmental - 6.0% (continued) Japanese Government, Sr. Unscd. Bonds, Ser. 20 JPY 0.10 3/10/25 121,500,000 e 1,141,225 Mexican Government, Bonds, Ser. M MXN 5.75 3/5/26 2,705,000 132,389 Mexican Government, Sr. Unscd. Notes 4.15 3/28/27 200,000 203,750 Mexican Government, Sr. Unscd. Notes 4.75 3/8/44 90,000 87,750 Portgual Government, Sr. Unscd. Bonds EUR 2.88 7/21/26 380,000 381,595 Romanian Government, Sr. Unscd. Notes 4.88 1/22/24 190,000 c 206,597 Romanian Government, Sr. Unscd. Notes 6.13 1/22/44 115,000 c 141,801 Russian Government, Bonds, Ser. 6217 RUB 7.50 8/18/21 7,300,000 128,278 Uruguayan Government, Sr. Unscd. Notes 4.38 10/27/27 150,000 157,350 Health Care - 5.1% Abbott Laboratories, Sr. Unscd. Notes 4.90 11/30/46 120,000 124,908 AbbVie, Sr. Unscd. Notes 3.20 5/14/26 135,000 130,012 Aetna, Sr. Unscd. Notes 2.80 6/15/23 265,000 263,156 AmerisourceBergen, Sr. Unscd. Notes 3.25 3/1/25 95,000 95,701 Celgene, Sr. Unscd. Notes 3.55 8/15/22 155,000 159,571 Gilead Sciences, Sr. Unscd. Notes 3.65 3/1/26 55,000 55,488 Gilead Sciences, Sr. Unscd. Notes 4.75 3/1/46 80,000 81,768 HCA, Gtd. Notes 5.38 2/1/25 135,000 140,738 Medtronic, Gtd. Notes 4.63 3/15/45 195,000 209,954 Medtronic Global Holdings, Gtd. Notes 3.35 4/1/27 410,000 413,391 Mylan, Gtd. Notes 3.15 6/15/21 140,000 140,720 Perrigo Finance Unlimited, Gtd. Notes 4.38 3/15/26 200,000 203,771 Shire Acquisitions Investments Ireland, Gtd. Notes 2.88 9/23/23 135,000 131,157 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 3.15 10/1/26 35,000 d 32,314 Thermo Fisher Scientific, Sr. Unscd. Notes 2.95 9/19/26 135,000 128,784 UnitedHealth Group, Sr. Unscd. Notes 4.75 7/15/45 115,000 126,294 Zimmer Biomet Holdings, Sr. Unscd. Notes 3.55 4/1/25 160,000 158,468 Coupon Maturity Principal Bonds and Notes - 102.6% (continued) Rate (%) Date Amount ($) a Value ($) Industrials - 2.5% BAE Systems Holdings, Gtd. Notes 3.85 12/15/25 255,000 c 262,121 CSX, Sr. Unscd. Notes 3.35 11/1/25 130,000 130,516 CSX, Sr. Unscd. Notes 2.60 11/1/26 175,000 d 164,437 FedEx, Gtd. Notes 4.40 1/15/47 125,000 122,149 General Electric, Sr. Unscd. Notes 1.53 1/14/19 360,000 b 362,316 United Rentals North America, Gtd. Notes 5.75 11/15/24 125,000 130,781 Waste Management, Gtd. Notes 4.10 3/1/45 110,000 110,717 Information Technology - 1.4% Broadcom, Gtd. Notes 3.00 1/15/22 190,000 c 189,637 Diamond 1 Finance, Sr. Scd. Notes 6.02 6/15/26 230,000 c 251,650 Hewlett Packard Enterprise, Sr. Unscd. Notes 4.40 10/15/22 120,000 b 125,805 Oracle, Sr. Unscd. Notes 2.65 7/15/26 140,000 133,457 Materials - 2.3% Ardagh Packaging Finance Holdings, Gtd. Notes 6.00 2/15/25 200,000 c 202,750 Dow Chemical, Sr. Unscd. Notes 3.50 10/1/24 195,000 198,499 Equate Petrochemical, Gtd. Notes 3.00 3/3/22 200,000 c 195,820 Glencore Funding, Gtd. Notes 4.63 4/29/24 165,000 c 171,958 LYB International Finance, Gtd. Notes 4.00 7/15/23 120,000 125,225 Mosaic, Sr. Unscd. Notes 4.25 11/15/23 235,000 d 243,791 Steel Dynamics, Gtd. Notes 5.00 12/15/26 35,000 c 35,525 Municipal Bonds - 2.1% California, GO (Build America Bonds) 7.30 10/1/39 340,000 480,780 New Jersey Economic Development Authority, School Facilities Construction Revenue 4.45 6/15/20 305,000 312,537 New York City, GO (Build America Bonds) 5.99 12/1/36 200,000 246,592 Real Estate - .7% DDR, Sr. Unscd. Notes 4.75 4/15/18 340,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 102.6% (continued) Rate (%) Date Amount ($) a Value ($) Telecommunications - 2.2% AT&T, Sr. Unscd. Notes 1.96 11/27/18 310,000 b 312,908 AT&T, Sr. Unscd. Notes 5.45 3/1/47 345,000 352,564 Rogers Communications, Gtd. Notes 4.10 10/1/23 185,000 194,913 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 160,000 175,845 Zayo Group, Gtd. Notes 5.75 1/15/27 75,000 c 79,298 U.S. Government Agencies/Mortgage-Backed - 27.0% Federal Home Loan Mortgage Corp.: 4.00% 2,135,000 f,g 2,239,748 3.00%, 11/1/46 349,031 g 346,111 3.50%, 8/1/45 214,926 g 220,738 5.50%, 5/1/40 8,936 g 9,915 Federal National Mortgage Association: 3.00%, 5/1/30-4/1/45 2,207,435 g 2,250,507 3.19%, 3/1/27 1,020,000 g 1,036,732 3.50%, 5/1/30-11/1/45 2,938,413 g 3,020,211 4.50%, 10/1/40 1,418,645 g 1,524,639 5.00%, 3/1/21-10/1/33 700,514 g 763,008 5.50%, 2/1/34 154,236 g 172,728 7.00%, 6/1/29-9/1/29 17,058 g 17,991 Government National Mortgage Association I: 5.50%, 4/15/33 293,326 331,556 Government National Mortgage Association II: 3.00%, 10/20/45-11/20/45 1,780,755 1,799,024 7.00%, 9/20/28-7/20/29 3,871 4,569 U.S. Government Securities - 25.0% U.S. Treasury Bonds 4.50 2/15/36 1,390,000 d 1,762,938 U.S. Treasury Bonds 2.50 2/15/46 875,000 784,082 U.S. Treasury Bonds 2.88 11/15/46 295,000 d 286,190 U.S. Treasury Floating Rate Notes 0.92 1/31/19 1,050,000 b 1,050,940 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/21 814,414 h 823,314 U.S. Treasury Inflation Protected Securities, Notes 0.63 1/15/26 802,121 h 817,345 U.S. Treasury Notes 0.75 7/15/19 3,035,000 d 2,995,105 U.S. Treasury Notes 1.00 10/15/19 3,050,000 3,019,619 U.S. Treasury Notes 1.00 11/15/19 1,140,000 d 1,127,442 U.S. Treasury Notes 1.75 11/30/21 65,000 64,579 Utilities - 2.6% Dominion Resources, Sr. Unscd. Notes 3.90 10/1/25 115,000 117,287 Dominion Resources, Sr. Unscd. Notes, Ser. D 2.85 8/15/26 290,000 271,310 Coupon Maturity Principal Bonds and Notes - 102.6% (continued) Rate (%) Date Amount ($) a Value ($) Utilities - 2.6% (continued) Dynegy, Gtd. Notes 7.63 11/1/24 150,000 d 143,813 Enel Finance International, Gtd. Notes 6.00 10/7/39 160,000 c 182,904 Exelon Generation, Sr. Unscd. Notes 6.25 10/1/39 185,000 192,387 Great Plains Energy, Sr. Unscd. Notes 3.90 4/1/27 60,000 60,615 Kentucky Utilities, First Mortgage Bonds 4.38 10/1/45 80,000 83,039 Louisville Gas & Electric, First Mortgage Bonds 4.38 10/1/45 90,000 93,419 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 150,000 200,442 Total Bonds and Notes (cost $52,053,518) Face Amount Covered by Options Purchased - .0% Contracts ($) Value ($) Put Options - .0% Euro, April 2017 @ 1.08 (cost $1,655) 155,000 Yield at Date of Maturity Principal Short-Term Investments - 1.0% Purchase (%) Date Amount ($) Value ($) U.S. Treasury Bills (cost $524,741) 0.68 4/27/17 525,000 i Other Investment - .4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $192,701) 192,701 j Investment of Cash Collateral for Securities Loaned - 1.8% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $910,200) 910,200 j Total Investments (cost $53,682,815) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO—General Obligation ARS—Argentine Peso COP—Colombian Peso EUR—Euro JPY—Japanese Yen MXN—Mexican Peso RUB—Russian Ruble STATEMENT OF INVESTMENTS (Unaudited) (continued) a Principal amount stated in U.S. Dollars unless otherwise noted. b Variable rate security—rate shown is the interest rate in effect at period end. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2017, these securities were valued at $4,393,789 or 8.63% of net assets. d Security, or portion thereof, on loan. At March 31, 2017, the value of the fund’s securities on loan was $6,087,265 and the value of the collateral held by the fund was $6,306,367, consisting of cash collateral of $910,200 and U.S. Government & Agency securities valued at $5,396,167. e Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. f Purchased on a forward commitment basis. g The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. h Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. i Held by or on behalf of a counterparty for open futures contracts. j Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) U.S. Government and Agencies/Mortgage-Backed 52.0 Corporate Bonds 37.5 Foreign/Governmental 6.0 Asset-Backed 3.5 Short-Term/Money Market Investments 3.2 Municipal Bonds 2.1 Commercial Mortgage-Backed 1.5 Options Purchased .0 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Quality Bond Portfolio March 31, 2017 (Unaudited) The following is a summary of the inputs used as of March 31, 2017 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed - 1,776,362 - Commercial Mortgage-Backed - 760,877 - Corporate Bonds † - 19,086,599 - Foreign Government - 3,075,162 - Municipal Bonds † - 1,039,909 - Registered Investment Companies 1,102,901 - - U.S. Government Agencies/ Mortgage-Backed - 13,737,477 - U.S. Treasury - 13,256,300 - Other Financial Instruments: Futures †† 39,591 - - Forward Foreign Currency Exchange Contracts †† - 87,530 - Options Purchased - 160 - Liabilities ($) Other Financial Instruments: Futures †† (14,865 ) - - ) Forward Foreign Currency Exchange Contracts †† - (60,093 ) - ) Options Written - (1,784 ) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF OPTIONS WRITTEN Dreyfus Variable Investment Fund, Quality Bond Portfolio March 31, 2017 (Unaudited) Face Amount Covered by Contracts ($) a Value ($) Call Options: British Pound Cross Currency, April 2017 @ 0.88 EUR 70,000 (81 ) Euro, April 2017 @ 1.02 155,000 - Japanese Yen, April 2017 @ 116 155,000 (48 ) Mexican Peso, May 2017 @ 21.5 75,000 (57 ) Norwegian Krone Cross Currency, June 2017 @ 9.3 EUR 70,000 (620 ) South Korean Won, April 2017 @ 1,200 75,000 (9 ) South Korean Won, June 2017 @ 1,200 75,000 (130 ) Turkish Lira, May 2017 @ 3.85 75,000 (836 ) Put Options: New Zealand Dollar Cross Currency, April 2017 @ 1.02 AUD 105,000 - Norwegian Krone Cross Currency, April 2017 @ 8.8 EUR 145,000 (3 ) Total Options Written (premiums received $10,219) ) a Face amount stated in U.S. Dollars unless otherwise indicated. AUD—Australian Dollar EUR—Euro See notes to financial statements. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Dreyfus Variable Investment Fund, Quality Bond Portfolio March 31, 2017 (Unaudited) Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Bank of America Argentine Peso, Expiring 4/3/2017 1,020,000 60,391 66,206 5,815 Australian Dollar, Expiring 4/28/2017 100,000 76,362 76,362 - Taiwan Dollar, Expiring 4/7/2017 10,130,000 334,213 333,949 (264 ) Barclays Bank Nigerian Naira, Expiring 6/8/2017 9,625,000 27,579 30,465 2,886 Philippine Peso, Expiring 4/3/2017 4,000,000 79,618 79,710 92 Citigroup Argentine Peso, Expiring 4/3/2017 500,000 31,636 32,454 818 Brazilian Real, Expiring 4/4/2017 130,000 40,235 41,483 1,248 6/2/2017 130,000 40,942 40,914 (28 ) Egyptian Pound, Expiring 5/23/2017 485,000 29,283 26,649 (2,634 ) Indonesian Rupiah, Expiring 6/15/2017 1,024,025,000 76,506 76,199 (307 ) Peruvian New Sol, Expiring 6/15/2017 410,000 125,498 125,293 (205 ) Philippine Peso, Expiring 4/3/2017 3,990,000 80,120 79,510 (610 ) South African Rand, Expiring 4/3/2017 3,584,000 277,883 267,004 (10,879 ) STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS (Unaudited) (continued) Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: (continued) Goldman Sachs International Russian Ruble, Expiring 4/3/2017 15,890,000 262,638 282,147 19,509 Swedish Krona, Expiring 4/28/2017 2,130,000 243,236 238,015 (5,221 ) JP Morgan Chase Bank Argentine Peso, Expiring 6/15/2017 1,520,000 94,287 95,452 1,165 Colombian Peso, Expiring 6/15/2017 728,820,000 245,932 250,866 4,934 Indian Rupee, Expiring 6/15/2017 5,530,000 83,961 84,278 317 Polish Zloty, Expiring 6/14/2017 315,000 80,715 79,378 (1,337 ) Russian Ruble, Expiring 6/15/2017 15,890,000 273,440 277,327 3,887 Turkish Lira, Expiring 6/15/2017 375,000 101,439 100,917 (522 ) UBS Czech Koruna, Expiring 9/29/2017 3,785,000 151,215 152,247 1,032 Norwegian Krone, Expiring 4/28/2017 2,005,000 236,408 233,583 (2,825 ) Sales: Bank of America South Korean Won, Expiring 6/15/2017 185,120,000 165,318 165,687 (369 ) Taiwan Dollar, Expiring 6/15/2017 10,130,000 335,452 335,025 427 Thai Baht, Expiring 6/15/2017 5,625,000 162,465 163,603 (1,138 ) Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) Citigroup Euro, Expiring 4/28/2017 844,000 918,721 901,512 17,209 South African Rand, Expiring 6/15/2017 3,584,000 274,416 263,577 10,839 Goldman Sachs International Swiss Franc, Expiring 4/28/2017 120,000 122,359 119,996 2,363 HSBC Japanese Yen, Expiring 4/28/2017 127,600,000 1,160,002 1,147,440 12,562 New Zealand Dollar, Expiring 4/28/2017 110,000 77,536 77,056 480 Singapore Dollar, Expiring 6/15/2017 120,000 86,228 85,836 392 JP Morgan Chase Bank Argentine Peso, Expiring 4/3/2017 1,520,000 97,125 98,660 (1,535 ) Brazilian Real, Expiring 4/4/2017 130,000 41,165 41,483 (318 ) Hong Kong Dollars Expiring 1/12/2018 1,260,000 162,559 162,777 (218 ) Hungarian Forint, Expiring 6/15/2017 23,570,000 82,975 81,697 1,278 Philippine Peso, Expiring 4/3/2017 7,990,000 159,497 159,220 277 Russian Ruble, Expiring 4/3/2017 15,890,000 277,992 282,147 (4,155 ) South African Rand, Expiring 4/3/2017 3,584,000 257,138 267,004 (9,866 ) Taiwan Dollar, Expiring 4/7/2017 10,130,000 317,257 333,949 (16,692 ) STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS (Unaudited) (continued) Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) UBS Euro, Expiring 9/29/2017 141,337 151,215 152,185 (970 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures, options and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by NOTES collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at March 31, 2017 is discussed below. Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in futures in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with futures since they are exchange traded, and the exchange guarantees the futures against default. Options Transactions : The fund purchases and writes (sells) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to market riskinterest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the NOTES obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. NOTES Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change. The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and Liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap transactions in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. For OTC swaps, the fund’s maximum risk of loss from counterparty risk is the discounted value of the cash flows to be received from the counterparty over the agreement’s remaining life, to the extent that the amount is positive. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open interest rate swaps entered into by the fund at March 31, 2017: [[Report does not exist]] NOTES At March 31, 2017, accumulated net unrealized appreciation on investments was $161,367, consisting of $767,602 gross unrealized appreciation and $606,235 gross unrealized depreciation. At March 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Variable Investment Fund By: /s/ Bradley J.
